DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Claims
	Claims 1-19 are pending and under consideration in this action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the method" in line 1.  There is insufficient antecedent basis for this limitation in the claim as there is no previous mention of a method.
Further regarding claim 1, it is unclear what the claim is directed to (i.e. whether it is directed to a microbicide with a product-by-process limitation or a method for manufacturing a microbicide) and what the claim is intended to encompass. In the case that the claim is intended to be directed to a product-by-process claim, Note MPEP 2113:  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. “The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art.” While the preamble begins with “a microbicide,” the claim does not set forth what the structural requirements are of the microbicide (i.e. what does the microbicide comprise?). Further, the method of production recited in claim 1 recites the transitional phrase “comprising,” indicating that it is open to include unrecited elements and steps. Because the claim does not explicitly recite what the structural requirements of the microbicide are (e.g., ingredients, features, etc.), the method of production does not necessarily set forth the metes and bounds of the structure of the microbicide as steps of removing certain components, for example, are encompassed by the method. Thus, the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.
Claims 2-19 are subsequently rejected as they incorporate the limitations of claim 1 without remedying the issue discussed above.
Claims 9 and 10 contain parentheses (“(H3N3)” in line 3 of claim 9 and “(single seedling strain, two seedling strain)” in line 5 of claim 10) which raises the question as to which term is required by the claim because the subject matter in the parentheses is not identical in scope. Essentially, the claims use both narrow and broad limitations. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  
Claims 8-12 and 14-19 recite limitations regarding what the microbicide eradicates (e.g., the microbicide is a microbicide for eradicating at least one of viruses, bacteria, fungi, and spores). The boundaries of this functional language are unclear because the claims merely state a functional characteristic (what the microbicide eradicates) without providing any indication about how the functional characteristics are provided. As discussed above, none of the claims recite what the structural requirements are of the microbicide. Although it is known in the art that there are multiple ways to provide various microbicidal activity to a composition, it is unclear which of those was are encompassed by the claim, and it is unclear what structural components are required by the claim.
A suggestion for how Applicant could resolve the unclear boundaries is amending the claim to specify how the various microbicidal activities are provided (i.e., what structural components are required to provide such microbicidal activity), provided such an amendment is supported by the specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 and 13-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahashi et al. (Takahashi) (JP 2009154076 A1; cited in 10/20/2020 IDS; citations from EPO machine English translation), and evidenced by Britannica (Bittern; cited in 10/20/2020 IDS).
Applicant claims a microbicide manufactured according to the method for manufacturing, a microbicide, the method for manufacturing a microbicide, comprising:
a step for preparing an inorganic aqueous solution containing an inorganic component having seawater as a raw material thereof, 
an ozone mixing step for mixing ozone into the inorganic aqueous solution, and 
a stirring step for stirring the inorganic aqueous solution mixed with ozone and passing through a bubble generation nozzle; wherein, 
when the amount of inorganic aqueous solution treated in the ozone mixing step and the stirring step is defined as X liters and the treatment rate of the ozone mixing step and the stirring step is defined as Y liters/minute, then the microbicide is manufactured by alternately repeating the ozone mixing step and the stirring step for A · X/Y minutes, where A is 40 to 80, 
the inorganic aqueous solution contains three-fold diluted bittern-containing water with water and the bittern-containing water contains 12% to 30% by weight MgCl2 as Mg ions, 10 mg/L to 100 mg/L of Ca ions, 100 mg/L to 1000 mg/L of K ions and 100 mg/L to 1000 mg/L of Na ions, and
the temperature of the inorganic aqueous solution in the ozone mixing step and the stirring step is 0oC to 10oC.

Takahashi discloses a method for producing ozone water. The ozone water is colorless and contains an ozone compound in which ozone and a bittern component, which is bonded with the ozone, in an aqueous solution (abstract). The produced ozone water is effective as a bactericide and fungicide (para.0052, 0053).
To produce the ozone water, water and gas containing ozone and oxygen are stirred and mixed together and part of the ozone and oxygen is dissolved in water. The ozone-dissolved water is passed through a microbubble generation nozzle to provide ozone containing particles having a diameter of 1-50 microns (abstract; 0031). 
Takahashi discloses that generally, when ozone water is generated by blowing ozone gas into water, the ozone is unstable and the concentration of ozone is halved in ten or more minutes. However, when ozone was generated as microbubbles then dissolved in water to produce ozone water, the ozone was extremely stable even after 3 months, the concentration of ozone in the water was nearly constant (para.0049).
Takahashi appears to disclose one cycle of mixing and stirring the ozone into the bittern-containing water, and generating the microbubbles from that one repetition, which took 30 minutes (para.0070). The water is bitternized water obtained from sea water (para.0008). The water is residual liquid after precipitation of salt from seawater, and contains 950 mg of magnesium, 330 mg of sodium, and 0 protein solution, lipid, and carbohydrate (para.0013), thus reading on an inorganic solution containing sodium and magnesium ions, wherein the inorganic aqueous solution is bittern-containing water, and wherein the inorganic aqueous solution does not containing organic matter. Furthermore, as evidenced by Britannica, bittern contains sulfates, thus reading on an inorganic solution containing sulfur ions (pg.1, para.1). Takahashi discloses that the inorganic aqueous solution used in the mixing and stirring step has a temperature of about 10oC (para.0040). Takahashi discloses that ozone is mixed into bittern-containing water in order to maintain the ozone concentration over a long period of time (para.0068).
The instant claims appear to be directed to product-by-process claims. Note MPEP 2113: “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  The MPEP also indicates that “the structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979).

Conclusion
Claims 1-19 are rejected. No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA A. SHIN whose telephone number is (571)272-7138. The examiner can normally be reached Monday-Friday (9:00AM-5:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONICA A SHIN/Primary Examiner, Art Unit 1616